453 F.2d 1364
Charles Lindy BARKER, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 71-2502 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Dec. 23, 1971.

Before THORNBERRY, MORGAN and CLARK, Circuit Judges.
PER CURIAM:

Affirmed. See Local Rule 21.1,2


*
 Rule 18, 5th Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York, 431 F.2d 409, Part I (5th Cir. 1970)


1
 See NLRB v. Amalgamated Clothing Workers of America, 430 F.2d 966 (5th Cir. 1970)


2
 The court below denied without a hearing appellant's 28 U.S.C.A. Sec. 2255 motion to vacate his federal sentence.  Appellant alleges that his guilty plea to the federal charge was rendered involuntary by certain promises made to him by the government.  Since "the files and records of the case conclusively show that the prisoner is entitled to no relief," we affirm.  Hunter v. United States, 449 F.2d 156 (5th Cir. 1971); Streator v. United States, 395 F.2d 661 (5th Cir. 1968)